OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21689 The Piedmont Investment Trust (Exact name of registrant as specified in charter) 120 Club Oaks Court, Suite 200,Winston Salem, North Carolina (Address of principal executive offices) (Zip code) Wade R. Bridge Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, OH 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3406 Date of fiscal year end:March 31 Date of reporting period:July 1, 2009 - June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Piedmont Investment Trust By (Signature and Title)* /s/ David B. Gilbert David B. Gilbert, President Date July 20, 2010 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT ACCENTURE LTD Security G1150G111 Meeting Type Special Ticker Symbol ACN Meeting Date 05-Aug-2009 ISIN BMG1150G1116 Agenda 933119530 - Management City Holding Recon Date 19-Jun-2009 Country United States Vote Deadline Date 04-Aug-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE SCHEME OF ARRANGEMENT ATTACHED TO THE ACCOMPANYING PROXY STATEMENT AS ANNEX A AS IT APPLIES TO THE CLASS A COMMON SHAREHOLDERS. Management For For 02 APPROVAL OF THE MOTION TO ADJOURN THE MEETING TO A LATER DATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT PROXIES TO APPROVE THE SCHEME OF ARRANGEMENT AT THE TIME OF THE ACCENTURE LTD CLASS A COMMON SHAREHOLDER CLASS MEETING. Management For For 03 IF THE SCHEME OF ARRANGEMENT IS APPROVED, APPROVAL OF THE ESTABLISHMENT OF DISTRIBUTABLE RESERVES OF ACCENTURE PLC (THROUGH THE REDUCTION OF ITS SHARE PREMIUM ACCOUNT) THAT WAS PREVIOUSLY APPROVED BY ACCENTURE LTD AND THE OTHER CURRENT SHAREHOLDERS OF ACCENTURE PLC (AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT). Management For For 04 APPROVAL OF THE MOTION TO ADJOURN THE MEETING TO A LATER DATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT PROXIES TO APPROVE THE PROPOSAL AT THE TIME OF THE SPECIAL GENERAL MEETING. Management For For THE J. M. SMUCKER COMPANY Security Meeting Type Annual Ticker Symbol SJM Meeting Date 19-Aug-2009 ISIN US8326964058 Agenda 933120367 - Management City Holding Recon Date 23-Jun-2009 Country United States Vote Deadline Date 18-Aug-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: PAUL J. DOLAN Management For For 1B ELECTION OF DIRECTOR: NANCY LOPEZ KNIGHT Management For For 1C ELECTION OF DIRECTOR: GARY A. OATEY Management For For 1D ELECTION OF DIRECTOR: ALEX SHUMATE Management For For 1E ELECTION OF DIRECTOR: TIMOTHY P. SMUCKER Management For For 02 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 ADOPTION OF AN AMENDMENT TO THE COMPANY'S AMENDED ARTICLES OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING IN DIRECTOR ELECTIONS Management For For 04 ADOPTION OF AN AMENDMENT TO THE COMPANY'S AMENDED ARTICLES OF INCORPORATION TO REQUIRE MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS (IMPLEMENTATION OF THIS PROPOSAL 4 IS CONDITIONED UPON APPROVAL OF PROPOSAL 3) Management For For 05 ADOPTION OF AN AMENDMENT TO THE COMPANY'S AMENDED REGULATIONS TO ALLOW THE BOARD OF DIRECTORS TO AMEND THE AMENDED REGULATIONS TO THE EXTENT PERMITTED BY LAW Management For For NIKE, INC. Security Meeting Type Annual Ticker Symbol NKE Meeting Date 21-Sep-2009 ISIN US6541061031 Agenda 933126941 - Management City Holding Recon Date 24-Jul-2009 Country United States Vote Deadline Date 18-Sep-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JILL K. CONWAY For For 2 ALAN B. GRAF, JR. For For 3 JOHN C. LECHLEITER For For 02 TO APPROVE AN AMENDMENT TO THE NIKE, INC. EMPLOYEE STOCK PURCHASE PLAN. Management For For 03 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For RPM INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol RPM Meeting Date 08-Oct-2009 ISIN US7496851038 Agenda 933135318 - Management City Holding Recon Date 14-Aug-2009 Country United States Vote Deadline Date 07-Oct-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JOHN P. ABIZAID For For 2 BRUCE A. CARBONARI For For 3 JAMES A. KARMAN For For 4 DONALD K. MILLER For For 5 JOSEPH P. VIVIANO For For 02 APPROVE AN AMENDMENT TO RPM'S 2004 OMNIBUS EQUITY AND INCENTIVE PLAN Management For For 03 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS RPM'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 04 CONSIDER A STOCKHOLDER PROPOSAL TO ELIMINATE CLASSIFICATION OF THE BOARD OF DIRECTORS Shareholder Against For ABAXIS, INC. Security Meeting Type Annual Ticker Symbol ABAX Meeting Date 28-Oct-2009 ISIN US0025671050 Agenda 933146575 - Management City Holding Recon Date 31-Aug-2009 Country United States Vote Deadline Date 27-Oct-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CLINTON H. SEVERSON 2 R.J. BASTIANI, PH.D. 3 HENK J. EVENHUIS 4 PRITHIPAL SINGH, PH.D. 5 E.S. TUCKER III, M.D. 02 TO RATIFY THE APPOINTMENT OF BURR, PILGER & MAYER LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ABAXIS, INC. FOR THE FISCAL YEAR ENDING MARCH 31, 2010. Management DONALDSON COMPANY, INC. Security Meeting Type Annual Ticker Symbol DCI Meeting Date 20-Nov-2009 ISIN US2576511099 Agenda 933152530 - Management City Holding Recon Date 23-Sep-2009 Country United States Vote Deadline Date 19-Nov-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JACK W. EUGSTER For For 2 JOHN F. GRUNDHOFER For For 3 PAUL DAVID MILLER For For 2 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS DONALDSON COMPANY, INC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT THE COMPANY'S FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDING JULY 31, Management For For COPART, INC. Security Meeting Type Annual Ticker Symbol CPRT Meeting Date 03-Dec-2009 ISIN US2172041061 Agenda 933156374 - Management City Holding Recon Date 05-Oct-2009 Country United States Vote Deadline Date 02-Dec-2009 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WILLIS J. JOHNSON For For 2 A. JAYSON ADAIR For For 3 JAMES E. MEEKS For For 4 STEVEN D. COHAN For For 5 DANIEL J. ENGLANDER For For 6 MATT BLUNT For For 7 THOMAS W. SMITH For For 02 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING JULY 31, 2010. Management For For VISA INC. Security 92826C839 Meeting Type Annual Ticker Symbol V Meeting Date 20-Jan-2010 ISIN US92826C8394 Agenda 933173281 - Management City Holding Recon Date 27-Nov-2009 Country United States Vote Deadline Date 19-Jan-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ROBERT W. MATSCHULLAT For For 2 CATHY E. MINEHAN For For 3 DAVID J. PANG For For 4 WILLIAM S. SHANAHAN For For 5 JOHN A. SWAINSON For For 02 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management For For ENERGIZER HOLDINGS, INC. Security 29266R108 Meeting Type Annual Ticker Symbol ENR Meeting Date 25-Jan-2010 ISIN US29266R1086 Agenda 933174598 - Management City Holding Recon Date 20-Nov-2009 Country United States Vote Deadline Date 22-Jan-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 R. DAVID HOOVER For For 2 JOHN C. HUNTER For For 3 JOHN E. KLEIN For For 4 JOHN R. ROBERTS For For 02 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR. Management For For ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 04-Feb-2010 ISIN IE00B4BNMY34 Agenda 933178875 - Management City Holding Recon Date 14-Dec-2009 Country United States Vote Deadline Date 03-Feb-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A RE-APPOINTMENT OF WILLIAM L. KIMSEY TO THE BOARD OF DIRECTORS Management 1B RE-APPOINTMENT OF ROBERT I. LIPP TO THE BOARD OF DIRECTORS Management 1C RE-APPOINTMENT OF WULF VON SCHIMMELMANN TO THE BOARD OF DIRECTORS Management 02 RE-APPOINTMENT OF KPMG AS INDEPENDENT AUDITORS FOR THE 2 AUDIT COMMITTEE OF THE BOARD OF DIRECTORS TO DETERMINE KPMG'S REMUNERATION Management 03 APPROVAL OF ACCENTURE PLC 2 PLAN Management 04 APPROVAL OF ACCENTURE PLC 2 PURCHASE PLAN Management 05 AUTHORIZATION TO HOLD THE 2 MEETING OF SHAREHOLDERS OF ACCENTURE PLC AT A LOCATION OUTSIDE OF IRELAND Management 06 AUTHORIZATION OF ACCENTURE TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES Management 07 DETERMINATION OF THE PRICE RANGE AT WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK Management QUALCOMM, INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 02-Mar-2010 ISIN US7475251036 Agenda 933181620 - Management City Holding Recon Date 04-Jan-2010 Country United States Vote Deadline Date 01-Mar-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 BARBARA T. ALEXANDER 2 STEPHEN M. BENNETT 3 DONALD G. CRUICKSHANK 4 RAYMOND V. DITTAMORE 5 THOMAS W. HORTON 6 IRWIN MARK JACOBS 7 PAUL E. JACOBS 8 ROBERT E. KAHN 9 SHERRY LANSING 10 DUANE A. NELLES 11 BRENT SCOWCROFT 12 MARC I. STERN 02 TO APPROVE AN AMENDMENT TO THE 2006 LONG-TERM INCENTIVE PLAN TO INCREASE THE SHARE RESERVE BY 13,000,000 SHARES. Management 03 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 26, 2010. Management BAKER HUGHES INCORPORATED Security Meeting Type Special Ticker Symbol BHI Meeting Date 31-Mar-2010 ISIN US0572241075 Agenda 933191811 - Management City Holding Recon Date 11-Feb-2010 Country United States Vote Deadline Date 30-Mar-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 PROPOSAL TO APPROVE THE ISSUANCE OF SHARES OF BAKER HUGHES COMMON STOCK PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED AS OF AUGUST 30, 2009, BY AND AMONG BAKER HUGHES INCORPORATED, BSA ACQUISITION LLC AND BJ SERVICES COMPANY (AS IT MAY BE AMENDED FROM TIME TO TIME). Management For For 02 PROPOSAL TO APPROVE THE AMENDMENT TO THE BAKER HUGHES INCORPORATED 2002 DIRECTOR & OFFICER LONG-TERM INCENTIVE PLAN. Management For For 03 PROPOSAL TO APPROVE THE AMENDMENT TO THE BAKER HUGHES INCORPORATED 2-TERM INCENTIVE PLAN. Management For For 04 ANY PROPOSAL TO AUTHORIZE THE BAKER HUGHES BOARD OF DIRECTORS, IN ITS DISCRETION, TO ADJOURN THE SPECIAL MEETING TO A LATER DATE OR DATES IF NECESSARY TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING. Management For For CITIGROUP INC. Security Meeting Type Annual Ticker Symbol C Meeting Date 20-Apr-2010 ISIN US1729671016 Agenda 933203503 - Management City Holding Recon Date 25-Feb-2010 Country United States Vote Deadline Date 19-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ALAIN J.P. BELDA Management For For 1B ELECTION OF DIRECTOR: TIMOTHY C. COLLINS Management For For 1C ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Management For For 1D ELECTION OF DIRECTOR: ROBERT L. JOSS Management For For 1E ELECTION OF DIRECTOR: ANDREW N. LIVERIS Management For For 1F ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management For For 1G ELECTION OF DIRECTOR: VIKRAM S. PANDIT Management For For 1H ELECTION OF DIRECTOR: RICHARD D. PARSONS Management For For 1I ELECTION OF DIRECTOR: LAWRENCE R. RICCIARDI Management For For 1J ELECTION OF DIRECTOR: JUDITH RODIN Management For For 1K ELECTION OF DIRECTOR: ROBERT L. RYAN Management For For 1L ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management For For 1M ELECTION OF DIRECTOR: DIANA L. TAYLOR Management For For 1N ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management For For 1O ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management For For 02 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For 03 PROPOSAL TO APPROVE AMENDMENTS TO THE CITIGROUP 2 Management For For 04 PROPOSAL TO APPROVE THE TARP REPAYMENT SHARES. Management For For 05 PROPOSAL TO APPROVE CITI'S 2009 EXECUTIVE COMPENSATION. Management For For 06 PROPOSAL TO RATIFY THE TAX BENEFITS PRESERVATION PLAN. Management For For 07 PROPOSAL TO APPROVE THE REVERSE STOCK SPLIT EXTENSION. Management For For 08 STOCKHOLDER PROPOSAL REGARDING POLITICAL NON- PARTISANSHIP. Shareholder Against For 09 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Against For 10 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON COLLATERAL FOR OVER-THE-COUNTER DERIVATIVES TRADES. Shareholder Against For 11 STOCKHOLDER PROPOSAL REQUESTING THAT STOCKHOLDERS HOLDING 10% OR ABOVE HAVE THE RIGHT TO CALL SPECIAL STOCKHOLDER MEETINGS. Shareholder Against For 12 STOCKHOLDER PROPOSAL REQUESTING THAT EXECUTIVE OFFICERS RETAIN 75% OF THE SHARES ACQUIRED THROUGH COMPENSATION PLANS FOR TWO YEARS FOLLOWING TERMINATION OF EMPLOYMENT. Shareholder Against For 13 STOCKHOLDER PROPOSAL REQUESTING REIMBURSEMENT OF EXPENSES INCURRED BY A STOCKHOLDER IN A CONTESTED ELECTION OF DIRECTORS. Shareholder Against For SYNGENTA AG Security 87160A100 Meeting Type Annual Ticker Symbol SYT Meeting Date 20-Apr-2010 ISIN US87160A1007 Agenda 933211194 - Management City Holding Recon Date 11-Mar-2010 Country United States Vote Deadline Date 09-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 APPROVAL OF THE ANNUAL REPORT, INCLUDING THE ANNUAL FINANCIAL STATEMENTS, THE COMPENSATION REPORT AND THE GROUP CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR 2009 Management For For 02 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE Management For For 03 APPROPRIATION OF THE BALANCE SHEET PROFIT 2009 AND DIVIDEND DECISION Management For For 4A PARTIAL REVISION OF THE ARTICLES OF INCORPORATION: CREATION OF AUTHORIZED CAPITAL Management For For 4B PARTIAL REVISION OF THE ARTICLES OF INCORPORATION: SHARE CERTIFICATES AND INTERMEDIATED SECURITIES Management For For 4C PARTIAL REVISION OF THE ARTICLES OF INCORPORATION: FORMAL ADJUSTMENTS Management For For 5A RE-ELECTION OF DIRECTOR: MICHAEL MACK Management For For 5B RE-ELECTION OF DIRECTOR: JACQUES VINCENT Management For For 06 ELECTION OF THE AUDITORS Management For For 07 ADDITIONAL AND/OR COUNTER PROPOSALS PRESENTED AT THE MEETING Management For For BAKER HUGHES INCORPORATED Security Meeting Type Annual Ticker Symbol BHI Meeting Date 22-Apr-2010 ISIN US0572241075 Agenda 933198182 - Management City Holding Recon Date 02-Mar-2010 Country United States Vote Deadline Date 21-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LARRY D. BRADY For For 2 CLARENCE P. CAZALOT For For 3 CHAD C. DEATON For For 4 EDWARD P. DJEREJIAN For For 5 ANTHONY G. FERNANDES For For 6 CLAIRE W. GARGALLI For For 7 PIERRE H. JUNGELS For For 8 JAMES A. LASH For For 9 J. LARRY NICHOLS For For 10 H. JOHN RILEY, JR. For For 11 CHARLES L. WATSON For For 12 J.W. STEWART** For For 13 JAMES L. PAYNE** For For 02 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010 Management For For 03 MANAGEMENT PROPOSAL NO. 1 REGARDING THE APPROVAL OF AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION THAT WOULD, SUBJECT TO ANY LIMITATIONS THAT MAY BE IMPOSED IN THE BYLAWS, REQUIRE OUR CORPORATE SECRETARY TO CALL SPECIAL STOCKHOLDER MEETINGS FOLLOWING A REQUEST FROM THE HOLDERS OF 25% OF OUR VOTING STOCK Management For For 04 STOCKHOLDER PROPOSAL NO. 1 REGARDING MAJORITY VOTE STANDARD FOR DIRECTOR ELECTIONS Shareholder Against For JOHNSON & JOHNSON Security Meeting Type Annual Ticker Symbol JNJ Meeting Date 22-Apr-2010 ISIN US4781601046 Agenda 933205963 - Management City Holding Recon Date 23-Feb-2010 Country United States Vote Deadline Date 21-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARY SUE COLEMAN Management For For 1B ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 1C ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Management For For 1D ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management For For 1E ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1F ELECTION OF DIRECTOR: LEO F. MULLIN Management For For 1G ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For 1H ELECTION OF DIRECTOR: CHARLES PRINCE Management For For 1I ELECTION OF DIRECTOR: DAVID SATCHER Management For For 1J ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 02 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Management For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Against For 04 SPECIAL SHAREOWNER MEETINGS Shareholder Against For GRACO INC. Security Meeting Type Annual Ticker Symbol GGG Meeting Date 23-Apr-2010 ISIN US3841091040 Agenda 933197205 - Management City Holding Recon Date 22-Feb-2010 Country United States Vote Deadline Date 22-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 J. KEVIN GILLIGAN For For 2 WILLIAM G. VAN DYKE For For 02 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 APPROVAL OF THE GRACO INC. 2 PLAN. Management For For 04 SHAREHOLDER PROPOSAL TO ADOPT MAJORITY VOTING FOR THE ELECTION OF DIRECTORS. Shareholder For Against INTERNATIONAL BUSINESS MACHINES CORP. Security Meeting Type Annual Ticker Symbol IBM Meeting Date 27-Apr-2010 ISIN US4592001014 Agenda 933199653 - Management City Holding Recon Date 26-Feb-2010 Country United States Vote Deadline Date 26-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: A.J.P. BELDA Management For For 1B ELECTION OF DIRECTOR: C. BLACK Management For For 1C ELECTION OF DIRECTOR: W.R. BRODY Management For For 1D ELECTION OF DIRECTOR: K.I. CHENAULT Management For For 1E ELECTION OF DIRECTOR: M.L. ESKEW Management For For 1F ELECTION OF DIRECTOR: S.A. JACKSON Management For For 1G ELECTION OF DIRECTOR: A.N. LIVERIS Management For For 1H ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management For For 1I ELECTION OF DIRECTOR: T. NISHIMURO Management For For 1J ELECTION OF DIRECTOR: J.W. OWENS Management For For 1K ELECTION OF DIRECTOR: S.J. PALMISANO Management For For 1L ELECTION OF DIRECTOR: J.E. SPERO Management For For 1M ELECTION OF DIRECTOR: S. TAUREL Management For For 1N ELECTION OF DIRECTOR: L.H. ZAMBRANO Management For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 03 STOCKHOLDER PROPOSAL ON EXECUTIVE COMPENSATION ANNUAL INCENTIVE PAYOUT Shareholder Against For 04 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING Shareholder Against For 05 STOCKHOLDER PROPOSAL ON NEW THRESHOLD FOR CALLING SPECIAL MEETINGS Shareholder Against For 06 STOCKHOLDER PROPOSAL ON ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Against For NOBLE ENERGY, INC. Security Meeting Type Annual Ticker Symbol NBL Meeting Date 27-Apr-2010 ISIN US6550441058 Agenda 933216827 - Management City Holding Recon Date 09-Mar-2010 Country United States Vote Deadline Date 26-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JEFFREY L. BERENSON Management For For 1B ELECTION OF DIRECTOR: MICHAEL A. CAWLEY Management For For 1C ELECTION OF DIRECTOR: EDWARD F. COX Management For For 1D ELECTION OF DIRECTOR: CHARLES D. DAVIDSON Management For For 1E ELECTION OF DIRECTOR: THOMAS J. EDELMAN Management For For 1F ELECTION OF DIRECTOR: ERIC P. GRUBMAN Management For For 1G ELECTION OF DIRECTOR: KIRBY L. HEDRICK Management For For 1H ELECTION OF DIRECTOR: SCOTT D. URBAN Management For For 1I ELECTION OF DIRECTOR: WILLIAM T. VAN KLEEF Management For For 02 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Management For For PAPA JOHN'S INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol PZZA Meeting Date 28-Apr-2010 ISIN US6988131024 Agenda 933210205 - Management City Holding Recon Date 02-Mar-2010 Country United States Vote Deadline Date 27-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: NORBORNE P. COLE, JR. Management For For 1B ELECTION OF DIRECTOR: WILLIAM M. STREET Management For For 02 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE 2010 FISCAL YEAR. Management For For CORNING INCORPORATED Security Meeting Type Annual Ticker Symbol GLW Meeting Date 29-Apr-2010 ISIN US2193501051 Agenda 933203541 - Management City Holding Recon Date 25-Feb-2010 Country United States Vote Deadline Date 28-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROBERT F. CUMMINGS, JR. Management For For 1B ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1C ELECTION OF DIRECTOR: WILLIAM D. SMITHBURG Management For For 1D ELECTION OF DIRECTOR: HANSEL E. TOOKES II Management For For 1E ELECTION OF DIRECTOR: WENDELL P. WEEKS Management For For 02 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For 03 APPROVAL OF THE 2 Management For For 04 APPROVAL OF THE 2- EMPLOYEE DIRECTORS. Management For For 05 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 06 SHAREHOLDER PROPOSAL CONCERNING VOTING. Shareholder Against For LINCOLN ELECTRIC HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol LECO Meeting Date 29-Apr-2010 ISIN US5339001068 Agenda 933213857 - Management City Holding Recon Date 03-Mar-2010 Country United States Vote Deadline Date 28-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 STEPHEN G. HANKS For For 2 KATHRYN JO LINCOLN For For 3 W.E. MACDONALD, III For For 4 GEORGE H. WALLS, JR. For For 02 RATIFICATION OF INDEPENDENT AUDITORS. Management For For NALCO HOLDING COMPANY Security 62985Q101 Meeting Type Annual Ticker Symbol NLC Meeting Date 30-Apr-2010 ISIN US62985Q1013 Agenda 933209238 - Management City Holding Recon Date 08-Mar-2010 Country United States Vote Deadline Date 29-Apr-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CARL M. CASALE For For 2 RODNEY F. CHASE For For 3 MARY M. VANDEWEGHE For For 02 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management For For BRISTOL-MYERS SQUIBB COMPANY Security Meeting Type Annual Ticker Symbol BMY Meeting Date 04-May-2010 ISIN US1101221083 Agenda 933210609 - Management City Holding Recon Date 11-Mar-2010 Country United States Vote Deadline Date 03-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: L. ANDREOTTI Management For For 1B ELECTION OF DIRECTOR: L.B. CAMPBELL Management For For 1C ELECTION OF DIRECTOR: J.M. CORNELIUS Management For For 1D ELECTION OF DIRECTOR: L.J. FREEH Management For For 1E ELECTION OF DIRECTOR: L.H. GLIMCHER, M.D. Management For For 1F ELECTION OF DIRECTOR: M. GROBSTEIN Management For For 1G ELECTION OF DIRECTOR: L. JOHANSSON Management For For 1H ELECTION OF DIRECTOR: A.J. LACY Management For For 1I ELECTION OF DIRECTOR: V.L. SATO, PH.D. Management For For 1J ELECTION OF DIRECTOR: T.D. WEST, JR. Management For For 1K ELECTION OF DIRECTOR: R.S. WILLIAMS, M.D. Management For For 02 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 APPROVAL OF AMENDMENT TO CERTIFICATE OF INCORPORATION - SPECIAL STOCKHOLDER MEETINGS. Management For For 04 APPROVAL OF AMENDMENT TO CERTIFICATE OF INCORPORATION - SUPERMAJORITY VOTING PROVISION - COMMON STOCK. Management For For 05 APPROVAL OF AMENDMENT TO CERTIFICATE OF INCORPORATION - SUPERMAJORITY VOTING PROVISIONS - PREFERRED STOCK. Management For For 06 EXECUTIVE COMPENSATION DISCLOSURE. Shareholder Against For 07 SHAREHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For 08 REPORT ON ANIMAL USE. Shareholder Against For DUKE ENERGY CORPORATION Security 26441C105 Meeting Type Annual Ticker Symbol DUK Meeting Date 06-May-2010 ISIN US26441C1053 Agenda 933207347 - Management City Holding Recon Date 11-Mar-2010 Country United States Vote Deadline Date 05-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 WILLIAM BARNET, III 2 G. ALEX BERNHARDT, SR. 3 MICHAEL G. BROWNING 4 DANIEL R. DIMICCO 5 JOHN H. FORSGREN 6 ANN MAYNARD GRAY 7 JAMES H. HANCE, JR. 8 E. JAMES REINSCH 9 JAMES T. RHODES 10 JAMES E. ROGERS 11 PHILIP R. SHARP 02 APPROVAL OF THE DUKE ENERGY CORPORATION 2010 LONG-TERM INCENTIVE PLAN Management 03 RATIFICATION OF DELOITTE & TOUCHE LLP AS DUKE ENERGY CORPORATION'S INDEPENDENT PUBLIC ACCOUNTANT FOR 2010 Management 04 SHAREHOLDER PROPOSAL RELATING TO PREPARATION OF A REPORT ON DUKE ENERGY GLOBAL WARMING- RELATED LOBBYING ACTIVITIES Shareholder 05 SHAREHOLDER PROPOSAL RELATING TO MAJORITY VOTING FOR THE ELECTION OF DIRECTORS Shareholder 06 SHAREHOLDER PROPOSAL REGARDING THE RETENTION OF EQUITY COMPENSATION BY SENIOR EXECUTIVES Shareholder HENRY SCHEIN, INC. Security Meeting Type Annual Ticker Symbol HSIC Meeting Date 10-May-2010 ISIN US8064071025 Agenda 933219304 - Management City Holding Recon Date 12-Mar-2010 Country United States Vote Deadline Date 07-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 STANLEY M BERGMAN For For 2 GERALD A BENJAMIN For For 3 JAMES P BRESLAWSKI For For 4 MARK E MLOTEK For For 5 STEVEN PALADINO For For 6 BARRY J ALPERIN For For 7 PAUL BRONS For For 8 DONALD J KABAT For For 9 PHILIP A LASKAWY For For 10 KARYN MASHIMA For For 11 NORMAN S MATTHEWS For For 12 BRADLEY T SHEARES, PHD For For 13 LOUIS W SULLIVAN, MD For For 2 PROPOSAL TO AMEND THE COMPANY'S 1996 NON- EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN. Management For For 3 PROPOSAL TO RATIFY THE SELECTION OF BDO SEIDMAN, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 25, 2010. Management For For ITT CORPORATION Security Meeting Type Annual Ticker Symbol ITT Meeting Date 11-May-2010 ISIN US4509111021 Agenda 933215053 - Management City Holding Recon Date 17-Mar-2010 Country United States Vote Deadline Date 10-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 STEVEN R. LORANGER 2 CURTIS J. CRAWFORD 3 CHRISTINA A. GOLD 4 RALPH F. HAKE 5 JOHN J. HAMRE 6 PAUL J. KERN 7 FRANK T. MACINNIS 8 SURYA N. MOHAPATRA 9 LINDA S. SANFORD 10 MARKOS I. TAMBAKERAS 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ITT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management 3 TO VOTE ON A SHAREHOLDER PROPOSAL, REQUESTING THE COMPANY PROVIDE A COMPREHENSIVE REPORT OF THE COMPANY'S MILITARY SALES TO FOREIGN GOVERNMENTS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder 4 TO VOTE ON A SHAREHOLDER PROPOSAL, AMENDING THE COMPANY'S BY-LAWS TO ALLOW SHAREOWNERS TO CALL SPECIAL SHAREOWNER MEETINGS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder WATERS CORPORATION Security Meeting Type Annual Ticker Symbol WAT Meeting Date 11-May-2010 ISIN US9418481035 Agenda 933218756 - Management City Holding Recon Date 17-Mar-2010 Country United States Vote Deadline Date 10-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JOSHUA BEKENSTEIN For For 2 MICHAEL J. BERENDT, PHD For For 3 DOUGLAS A. BERTHIAUME For For 4 EDWARD CONARD For For 5 LAURIE H. GLIMCHER, MD For For 6 CHRISTOPHER A. KUEBLER For For 7 WILLIAM J. MILLER For For 8 JOANN A. REED For For 9 THOMAS P. SALICE For For 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010 Management For For AMGEN INC. Security Meeting Type Annual Ticker Symbol AMGN Meeting Date 12-May-2010 ISIN US0311621009 Agenda 933212134 - Management City Holding Recon Date 15-Mar-2010 Country United States Vote Deadline Date 11-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DR. DAVID BALTIMORE Management 1B ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Management 1C ELECTION OF DIRECTOR: MR. FRANCOIS DE CARBONNEL Management 1D ELECTION OF DIRECTOR: MR. JERRY D. CHOATE Management 1E ELECTION OF DIRECTOR: DR. VANCE D. COFFMAN Management 1F ELECTION OF DIRECTOR: MR. FREDERICK W. GLUCK Management 1G ELECTION OF DIRECTOR: DR. REBECCA M. HENDERSON Management 1H ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Management 1I ELECTION OF DIRECTOR: DR. GILBERT S. OMENN Management 1J ELECTION OF DIRECTOR: MS. JUDITH C. PELHAM Management 1K ELECTION OF DIRECTOR: ADM. J. PAUL REASON, USN (RETIRED) Management 1L ELECTION OF DIRECTOR: MR. LEONARD D. SCHAEFFER Management 1M ELECTION OF DIRECTOR: MR. KEVIN W. SHARER Management 02 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2010 Management 3A STOCKHOLDER PROPOSAL: STOCKHOLDER PROPOSAL #1 (SHAREHOLDER ACTION BY WRITTEN CONSENT) Shareholder 3B STOCKHOLDER PROPOSAL: STOCKHOLDER PROPOSAL #2 (EQUITY RETENTION POLICY) Shareholder LABORATORY CORP. OF AMERICA HOLDINGS Security 50540R409 Meeting Type Annual Ticker Symbol LH Meeting Date 12-May-2010 ISIN US50540R4092 Agenda 933223062 - Management City Holding Recon Date 15-Mar-2010 Country United States Vote Deadline Date 11-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DAVID P. KING Management 1B ELECTION OF DIRECTOR:KERRII B. ANDERSON Management 1C ELECTION OF DIRECTOR: JEAN-LUC BELINGARD Management 1D ELECTION OF DIRECTOR:WENDY E. LANE Management 1E ELECTION OF DIRECTOR: THOMAS P. MAC MAHON Management 1F ELECTION OF DIRECTOR:ROBERT E. MITTELSTAEDT, JR. Management 1G ELECTION OF DIRECTOR: ARTHUR H. RUBENSTEIN, MBBCH Management 1H ELECTION OF DIRECTOR:M. KEITH WEIKEL, PH.D. Management 1I ELECTION OF DIRECTOR:R. SANDERS WILLIAMS, M.D. Management 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS LABORATORY CORPORATION OF AMERICA HOLDINGS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management STATOIL ASA Security 85771P102 Meeting Type Annual Ticker Symbol STO Meeting Date 19-May-2010 ISIN US85771P1021 Agenda 933269195 - Management City Holding Recon Date 09-Apr-2010 Country United States Vote Deadline Date 04-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 02 ELECTION OF OLAUG SVARVA AS CHAIR Management 03 APPROVAL OF THE NOTICE AND THE AGENDA Management 05 ELECTION OF TWO PERSONS TO CO-SIGN THE MINUTES TOGETHER WITH THE CHAIR OF THE MEETING Management 06 APPROVAL OF THE ANNUAL REPORT AND ACCOUNTS INCLUDING DISTRIBUTION OF THE DIVIDEND Management 07 DECLARATION ON STIPULATION OF SALARY AND OTHER REMUNERATION FOR EXECUTIVE MANAGEMENT Management 08 DETERMINATION OF REMUNERATION FOR THE COMPANY'S AUDITOR Management 09 ELECTION OF MEMBERS TO THE CORPORATE ASSEMBLY Management 9A RE-ELECTION OF OLAUG SVARVA AS A MEMBER Management 9B RE-ELECTION OF IDAR KREUTZER AS A MEMBER Management 9C RE-ELECTION OF KARIN ASLAKSEN AS A MEMBER Management 9D RE-ELECTION OF GREGER MANNSVERK AS A MEMBER Management 9E RE-ELECTION OF STEINAR OLSEN AS A MEMBER Management 9F RE-ELECTION OF INGVALD STROMMEN AS A MEMBER Management 9G RE-ELECTION OF RUNE BJERKE AS A MEMBER Management 9H RE-ELECTION OF TORE ULSTEIN AS A MEMBER Management 9I NEW ELECTION OF LIVE HAUKVIK AKER AS A MEMBER Management 9J NEW ELECTION OF SIRI KALVIG AS A MEMBER Management 9K NEW ELECTION OF THOR OSCAR BOLSTAD AS A MEMBER Management 9L NEW ELECTION OF BARBRO LILL HAETTA-JACOBSEN AS A MEMBER Management 9M RE-ELECTION OF ARTHUR SLETTEBERG AS A DEPUTY MEMBER Management 9N RE-ELECTION OF ANNE-MARGRETHE FIRING AS A DEPUTY MEMBER Management 9O NEW ELECTION OF LINDA LITLEKALSOY AASE AS A DEPUTY MEMBER Management 9P RE-ELECTION OF SHAHZAD RANA AS A DEPUTY MEMBER Management 10 DETERMINATION OF REMUNERATION FOR THE CORPORATE ASSEMBLY Management 11 ELECTION OF MEMBERS TO THE NOMINATION COMMITTEE Management 11A RE-ELECTION OF OLAUG SVARVA AS A CHAIR Management 11B RE-ELECTION OF BJORN STALE HAAVIK AS A MEMBER Management 11C RE-ELECTION OF TOM RATHKE AS A MEMBER Management 11D NEW ELECTION OF LIVE HAUKVIK AKER AS A MEMBER Management 12 DETERMINATION OF REMUNERATION FOR THE NOMINATION COMMITTEE Management 13 AUTHORISATION TO ACQUIRE STATOIL SHARES IN THE MARKET TO CONTINUE IMPLEMENTATION OF THE SHARE SAVING SCHEME FOR EMPLOYEES Management 14 AUTHORISATION TO ACQUIRE STATOIL SHARES IN THE MARKET FOR SUBSEQUENT ANNULMENT Management 15 CHANGES TO ARTICLES OF ASSOCIATION Management 16 PROPOSAL FROM SHAREHOLDER Shareholder MCDONALD'S CORPORATION Security Meeting Type Annual Ticker Symbol MCD Meeting Date 20-May-2010 ISIN US5801351017 Agenda 933232491 - Management City Holding Recon Date 23-Mar-2010 Country United States Vote Deadline Date 19-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: WALTER E. MASSEY Management For For 1B ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management For For 1C ELECTION OF DIRECTOR: ROGER W. STONE Management For For 1D ELECTION OF DIRECTOR: MILES D. WHITE Management For For 02 APPROVAL OF THE APPOINTMENT OF AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO SERVE AS INDEPENDENT AUDITORS FOR 2010. Management For For 03 SHAREHOLDER PROPOSAL RELATING TO SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. Shareholder For Against 04 SHAREHOLDER PROPOSAL RELATING TO SIMPLE MAJORITY VOTE. Shareholder For Against 05 SHAREHOLDER PROPOSAL RELATING TO THE USE OF CONTROLLED ATMOSPHERE STUNNING. Shareholder Against For 06 SHAREHOLDER PROPOSAL RELATING TO THE USE OF CAGE-FREE EGGS. Shareholder For Against RAVEN INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol RAVN Meeting Date 25-May-2010 ISIN US7542121089 Agenda 933246844 - Management City Holding Recon Date 07-Apr-2010 Country United States Vote Deadline Date 24-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ANTHONY W. BOUR For For 2 DAVID A. CHRISTENSEN For For 3 THOMAS S. EVERIST For For 4 MARK E. GRIFFIN For For 5 CONRAD J. HOIGAARD For For 6 KEVIN T. KIRBY For For 7 CYNTHIA H. MILLIGAN For For 8 RONALD M. MOQUIST For For 9 DANIEL A. RYKHUS For For 02 APPROVAL OF THE RAVEN INDUSTRIES, INC. 2010 STOCK INCENTIVE PLAN. Management For For 03 PROPOSAL TO RATIFIY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S CURRENT FISCAL YEAR. Management For For CITRIX SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol CTXS Meeting Date 26-May-2010 ISIN US1773761002 Agenda 933242252 - Management City Holding Recon Date 01-Apr-2010 Country United States Vote Deadline Date 25-May-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MARK B. TEMPLETON Management For For 1B ELECTION OF DIRECTOR: STEPHEN M. DOW Management For For 1C ELECTION OF DIRECTOR: GODFREY R. SULLIVAN Management For For 02 AMENDMENT TO THE 2 Management For For 03 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Management For For CORE LABORATORIES N.V. Security N22717107 Meeting Type Annual Ticker Symbol CLB Meeting Date 10-Jun-2010 ISIN NL0000200384 Agenda 933255526 - Management City Holding Recon Date 22-Mar-2010 Country United States Vote Deadline Date 09-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 D. JOHN OGREN For For 2 JOSEPH R. PERNA For For 3 JACOBUS SCHOUTEN For For 02 TO CONFIRM AND ADOPT OUR DUTCH STATUTORY ANNUAL ACCOUNTS IN THE ENGLISH LANGUAGE FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009. Management For For 03 TO APPROVE AND RESOLVE THE CANCELLATION OF OUR REPURCHASED SHARES UP TO THE DATE OF OUR ANNUAL MEETING. Management For For 04 TO APPROVE THE EXTENSION OF THE EXISTING AUTHORITY TO REPURCHASE UP TO 25.6% OF OUR ISSUED SHARE CAPITAL UNTIL DECEMBER 10, 2011, AS FOLLOWS: A) TO RENEW THE AUTHORIZATION OF MANAGEMENT BOARD TO TO REPURCHASE UP TO 10 % OF OUR ISSUED SHARE CAPITAL AND B) TO RENEW AUTHORIZATION OF MANAGEMENT BOARD TO REPURCHASE UP TO AN ADDITIONAL 15.6% OF ISSUED SHARE CAPITAL. Management For For 05 TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO ISSUE SHARES AND/OR TO GRANT RIGHTS (INCLUDING OPTIONS TO PURCHASE) WITH RESPECT TO OUR COMMON AND PREFERENCE SHARES. Management Against Against 06 APPROVE THE EXTENSION OF THE AUTHORITY TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF HOLDERS OF COMMON AND/OR PREFERENCE SHARES. Management For For 07 TO APPROVE AND RESOLVE AMENDMENTS TO THE CORE LABORATORIES N.V. ARTICLES OF ASSOCIATION TO: A) MAKE MANDATORY REVISIONS TO REDUCE THE PAR VALUE OF THE SHARES FROM EUR 0.04 TO EUR 0.02; B) MAKE VOLUNTARY REVISIONS RELATED TO THE MANAGEMENT BOARD AND SUPERVISORY BOARD. Management For For 08 TO APPROVE AND RESOLVE A TWO-FOR-ONE STOCK SPLIT AUTHORIZED BY THE SUPERVISORY BOARD. Management For For 09 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS OUR COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For MAKO SURGICAL CORP Security Meeting Type Annual Ticker Symbol MAKO Meeting Date 10-Jun-2010 ISIN US5608791084 Agenda 933262331 - Management City Holding Recon Date 12-Apr-2010 Country United States Vote Deadline Date 09-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 CHRISTOPHER C. DEWEY For For 2 JOHN J. SAVARESE, M.D. For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management For For EVERGREEN MONEY MARKET TRUST Security Meeting Type Special Ticker Symbol EMIXX Meeting Date 21-Jun-2010 ISIN US3002506026 Agenda 933234332 - Management City Holding Recon Date 10-Mar-2010 Country United States Vote Deadline Date 18-Jun-2010 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 AGREEMENT AND PLAN OF REORGANIZATION PROVIDING FOR THE REORGANIZATION OF THE EVERGREEN INSTITUTIONAL MONEY MARKET FUND (THE "TARGET FUND"), INCLUDING THE ACQUISITION OF ALL THE ASSETS OF THE TARGET FUND, BY THEWELLS FARGO ADVANTAGE HERITAGE MONEY MARKET FUND (THE "ACQUIRING FUND"), ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For
